Almand, Justice.
Willie Phillips, under an indictment charging him with murder by shooting Ruth Wilhite with a shotgun,, was found guilty without a recommendation and sentenced to death by electrocution. His motion for a new trial as amended was overruled, and the case is now before us for review.
The trial judge approved only ground 3 of the amendment to the motion for a new trial. This ground asserts that, the State’s evidence failed “wholly and completely to show any motive on the part of the defendant to commit any crime.” This complaint is without substance. Proof of any particular motive is not essential to establish the crime of murder. Davis v. State, 74 Ga. 869 (4); Hunter v. State, 188 Ga. 215, 218 (3. S. E. 2d, 729).
The evidence in this case discloses that, while the deceased, a woman, was in her home and seated in a chair combing her hair, she was killed by the defendant with a shotgun,, without the slightest excuse or reason. All the evidence shows *337a brutal and cold-blooded assassination. In this enlightened age, when everything is done to preserve and protect human life, • it is shocking to the civilized conscience to find such an outburst of bestial brutality as shown by the facts in this case. The evidence abundantly supported the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.